DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process.

101 Analysis - Step 1
Claim 1 is directed to a method for transmitting on-board diagnostic data to an electronic device. Claim 11 is directed to an apparatus comprising one or more processors and a non-transitory storage medium comprising instructions that, when executed, cause the processors to receive on-board diagnostic (OBD) codes and non-OBD codes and transmit the combined data to an electronic device. Claim 18 is directed to a non-transitory storage medium comprising instructions stored thereon that, when executed, may receive OBD codes and non-OBD codes and transmit the combined data to an electronic device.

101 Analysis - Step 2A, Prong I
Claims 1, 11, and 18 recite the abstract concept of providing vehicle diagnosis information based on OBD codes and non-OBD codes. The abstract idea is described by at least claims 1, 11, and 18 by combining the first information and the second information into combined information. This step falls into the mental process grouping of abstract ideas as they encompass mentally combining data based on visual operational status of the vehicle based on dashboard indicator feedback, such as engine or brake status, tire pressure, and temperature indicators. The limitations, as drafted, as processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computing components.
Besides the recitation of “a wireless communication network” in claim 1 and “one or more processors” in claims 11 and 18, there is insufficient language to preclude the idea from practically being performed in the human mind. For example, removing the “a wireless communication network” and “one or more processors” language, the claims encompass manually gathering vehicle diagnostic data and inputting the information into an electronic device.

101 Analysis - Step 2A, Prong II
The claims recite additional elements to the abstract concepts including “receiving, from a vehicle via a wireless communication network, first information related to one or more on-board diagnostic (OBD) codes obtained via an OBD port of the vehicle; receiving, from the vehicle via the wireless communication network, second information related to one or more non-OBD codes and transmitting at least a portion of an item from the combined information to an electronic device”. However, these additional elements fail to integrate the abstract idea into a practical application. Claim 1 recites that the vehicle receives data from “a wireless communication network,” which is a generic computing component that is simply employed to gather the data. Claims 1 recites “receiving” data, which as recited, is categorized as insignificant extra solution activity as it is merely uses the received data to perform the abstract idea. Further, the limitation “transmitting” as recited is considered data output. These 

Claim 11 further recites an apparatus comprising a non-transitory computer readable medium including instructions and one or more processors, which are generic computer components that are employed as tools to perform the abstract idea (See MPEP 2106.05(f)). Claim 11 also recites receiving first information related to one or more OBD codes and second information related to one or more non-OBD codes, which is insignificant extra solution activity as the step simply gathers data necessary to perform the abstract idea. Similarly, the recited storage in claim 11 is insignificant extra solution activity as it is simply a data storage containing data necessary to perform the abstract idea. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).

Claim 18 recites parallel limitations and is rejected on similar grounds.

101 Analysis - Step 2B
For the same reasons addressed above with respect to Step 2A, Prong II, the additional elements recited in claims 1, 11, and 18 fail to amount to an inventive concept. As such, the additional elements, considered both individually and in combination, do not amount to significantly more than the abstract idea.
Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.

Regarding claims 2-10, 12-17, and 19-20:
 only recite limitations that further define the mental process and recite further data gathering (i.e. receiving first and second information). These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, dependent claims 2-10, 12-17, and 19-20 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hauser et al. (U.S. Patent Application Publication No. 20170053460 and hereinafter, “Hauser”).

Regarding claim 1
receiving, from a vehicle via a wireless communication network, first information related to one or more on-board diagnostic (OBD) codes obtained via an OBD port of the vehicle;
Hauser [0140] to [0142] discusses a wireless network configured to couple client computers and their components, the client computer and components are shown below in Figure 17.
    PNG
    media_image1.png
    737
    527
    media_image1.png
    Greyscale

Hauser [0003] discloses that using OBDs to derive first information data from sensors within the vehicle is known in the art.
Hauser [0003] discloses that monitoring diagnostics using an OBD through a diagnostic port is known in the art.
Hauser [0159] discloses OBD error codes.
receiving, from the vehicle via the wireless communication network, second information related to one or more non-OBD codes;
Hauser [0071] discloses temperature sensors that provide temperature data to a vehicle activity monitoring app on a user’s mobile device.
combining the first information and the second information into combined information; and transmitting at least a portion of an item from the combined information to an electronic device.  
Hauser [0193] discloses how a sensor computer may include data from sensor components, such as light and temperature indicators.
Hauser [0209] discloses how the sensor computer may also capture data regarding issues arising from the vehicle’s tires, wheels, engine, brakes, or the like.
Hauser [0211] discloses that the information from the sensor computer may be integrated into the vehicle and/or a mobile computer.

Regarding claim 2, Hauser teaches the method of claim 1, wherein:
the second information comprises one or more of fuel level information, tire pressure information, battery level information, temperature information, fuel cap status information, interior light status information, exterior light status information, mileage information, temperature information, navigator information, map information, or vehicle occupancy information.  
Hauser [0096] discloses estimating overall fuel consumption while the vehicle is driving.
Hauser [0193] discloses temperature sensors to provide temperature information.

Regarding claim 3, Hauser teaches the method of claim 1, wherein:
receiving the second information comprises receiving the second information from one or more sensors located within the vehicle.  
Hauser [0193] discloses the various sensors to receive second information such as light and temperature.

Regarding claim 4, Hauser teaches the method of claim 3, wherein:
the one or more sensors comprises a camera mounted on a steering wheel of the vehicle.  
Hauser [0161] discloses a camera as a component of a client computer, which may be in-vehicle. 
Hauser [0105] discloses that a camera is a component of the Connected Bluetooth Low Energy Vehicle Activity Monitor app.
Hauser [0106] discloses that the Connected Bluetooth Low Energy Vehicle Activity Monitor app may be mounted on the steering wheel.

Regarding claim 5, Hauser teaches the method of claim 4, wherein:
the camera is configured to capture image data associated with a dashboard of the vehicle.  
Hauser [0154] discloses that the client computer, which may be a camera, may capture images.
Hauser [0106] discloses that the camera is mounted on the steering wheel for digital image processing.
Hauser [0108] discloses that the camera uses the dashboard to identify an artificial horizon in the captured image.

Regarding claim 6, Hauser teaches the method of claim 3, wherein:
the one or more sensors comprise one or more of a camera, an image sensor, a motion sensor, an audio sensor, a virtual reality camera, an augmented reality camera, or an odor sensor.  
Hauser [0193] discloses audio sensors.

7, Hauser teaches the method of claim 1, wherein:
receiving, from the vehicle via the wireless communication network, information related to one or more OBD codes obtained via the OBD port of the vehicle comprises receiving, from a monitoring device located in the vehicle via the wireless communication network, information related to one or more OBD codes obtained via the OBD port of the vehicle;
Hauser [0140] to [0142] discusses a wireless network configured to couple client computers and their components with network.
Hauser [0003] discloses that using OBDs to provide data from sensors within the vehicle is known in the art.
Hauser [0003] discloses that monitoring diagnostics using an OBD through a diagnostic port is known in the art.
Hauser [0159] discloses OBD error codes.
receiving, from the vehicle via the wireless communication network, information related to one or more non-OBD codes comprises receiving, from the monitoring device located in the vehicle via the wireless communication network, information related to one or more non-OBD codes.  
Hauser [0060] discloses that Vehicle Activity Monitor hardware may be located inside the vehicle.
Hauser [0071] discloses temperature sensors that provide temperature data to a vehicle activity monitoring app on a user’s mobile device.

Regarding claim 8, Hauser teaches the method of claim 1, wherein:
receiving the second information comprises receiving, from a radio of the vehicle via the wireless communication network, information related to the second information.  
Hauser [0056] discloses a radio system used to monitor the status and activity of a vehicle without requiring a physical connection to an OBD port.

9, Hauser teaches the method of claim 8, wherein:
receiving the first information comprises receiving, from a monitoring device located in the vehicle and via the wireless communication network, the first information.  
Hauser [0003] discloses that monitoring systems mounted in the vehicle that provide on-board diagnostics is known in the art.
Hauser [0056] discloses a Connected Bluetooth Low Energy Vehicle Activity Monitor.

Regarding claim 10, Hauser teaches the method of claim 8, wherein:
receiving the first information comprises receiving, from the radio of the vehicle and via the wireless communication network, the first information.  
Hauser [0071] discloses Bluetooth Low Energy radio that receives first information derived from the sensors.

Regarding claim 11, Hauser teaches the apparatus comprising:
one or more processors;
Hauser [0138] discloses one or more processors
a non-transitory storage medium comprising instructions stored thereon, the instructions being executable by the one or more processors to cause the processors to perform one or more actions comprising: receiving, from a vehicle via a wireless communication network, first information related to one or more on-board diagnostic (OBD) codes obtained via an OBD port of the vehicle
Hauser [0140] to [0142] discusses a wireless network configured to couple client computers and their components with network.
Hauser [0003] discloses that using OBDs to provide data from sensors within the vehicle is known in the art.
Hauser [0003] discloses that monitoring diagnostics using an OBD through a diagnostic port is known in the art.
Hauser [0159] discloses OBD error codes.

Regarding claim 12, Hauser teaches the apparatus of claim 11, wherein:
the second information comprises one or more of fuel level information, tire pressure information, battery level information, temperature information, fuel cap status information, interior light status information, exterior light status information, mileage information, temperature information, navigator information, map information, or vehicle occupancy information.  
Hauser [0096] discloses estimating overall fuel consumption while the vehicle is driving.
Hauser [0193] discloses temperature sensors to provide temperature information.

Regarding claim 13, Hauser teaches the apparatus of claim 11, wherein:
receiving the second information comprises receiving the second information from one or more sensors located within the vehicle.  
Hauser [0193] discloses the various sensors to receive second information such as light and temperature.

Regarding claim 14, Hauser teaches the apparatus of claim 13, wherein:
the one or more sensors comprises a camera mounted on a steering wheel of the vehicle.
Hauser [0161] discloses a camera as a component of a client computer, which may be in-vehicle. 
Hauser [0105] discloses that a camera is a component of the Connected Bluetooth Low Energy Vehicle Activity Monitor app.
Hauser [0106] discloses that the Connected Bluetooth Low Energy Vehicle Activity Monitor app may be mounted on the steering wheel.

Regarding claim 15, Hauser teaches the apparatus of claim 14, wherein:
the camera is configured to capture image data associated with a dashboard of the vehicle.  
Hauser [0154] discloses that the client computer, which may be a camera, may capture images.
Hauser [0106] discloses that the camera is mounted on the steering wheel for digital image processing.
Hauser [0108] discloses that the camera uses the dashboard to identify an artificial horizon in the captured image.

Regarding claim 16, Hauser teaches the apparatus of claim 13, wherein:
the one or more sensors comprise one or more of a camera, an image sensor, a motion sensor, an audio sensor, a variable reality camera, an augmented reality camera, or an odor sensor.  
Hauser [0193] discloses audio sensors.

Regarding claim 17, Hauser teaches the apparatus of claim 11, wherein:
receiving, from the vehicle via the wireless communication network, information related to one or more OBD codes obtained via the OBD port of the vehicle comprises receiving, from a monitoring device located in the vehicle via the wireless communication network, information related to one or more OBD codes obtained via the OBD port of the vehicle;
Hauser [0140] to [0142] discusses a wireless network configured to couple client computers and their components with network.
Hauser [0003] discloses that using OBDs to derive first information data from sensors within the vehicle is known in the art.
Hauser [0003] discloses that monitoring diagnostics using an OBD through a diagnostic port is known in the art.
Hauser [0159] discloses OBD error codes.
receiving, from the vehicle via the wireless communication network, information related to one or more non-OBD codes comprises receiving, from the monitoring device located in the vehicle via the wireless communication network, information related to one or more non-OBD codes.  
Hauser [0071] discloses temperature sensors that provide temperature data to a vehicle activity monitoring app on a user’s mobile device.

Regarding claim 18, Hauser teaches a non-transitory storage medium comprising instructions stored thereon, the instructions being executable by one or more processors to perform actions comprising:
receiving, from a vehicle via a wireless communication network, first information related to one or more on-board diagnostic (OBD) codes obtained via an OBD port of the vehicle; receiving, from the vehicle via the wireless communication network, second information related to one or more non-OBD codes;
Hauser [0071] discloses temperature sensors that provide temperature data to a vehicle activity monitoring app on a user’s mobile device.
combining the first information and the second information into combined information;
Hauser [0140] to [0142] discusses a wireless network configured to couple client computers and their components with network.
Hauser [0003] discloses that using OBDs to derive first information data from sensors within the vehicle is known in the art.
Hauser [0003] discloses that monitoring diagnostics using an OBD through a diagnostic port is known in the art.
Hauser [0159] discloses OBD error codes.
transmitting at least a portion of an item from the combined information to an electronic device.  
Hauser [0193] discloses how a sensor computer may include data from sensor components, such as light and temperature indicators.
Hauser [0209] discloses how the sensor computer may also capture data regarding issues arising from the vehicle’s tires, wheels, engine, brakes, or the like.
Hauser [0211] discloses that the information from the sensor computer may be integrated into the vehicle and/or a mobile computer.

Regarding claim 19, Hauser teaches the non-transitory storage medium of claim 18, wherein:
the second information comprises one or more of fuel level information, tire pressure information, battery level information, temperature information, fuel cap status information, interior light status information, exterior light status information, mileage information, temperature information, navigator information, map information, or vehicle occupancy information.  
Hauser [0096] discloses estimating overall fuel consumption while the vehicle is driving.
Hauser [0193] discloses temperature sensors to provide temperature information.

Regarding claim 20
receiving, from the vehicle via the wireless communication network, information related to one or more OBD codes obtained via the OBD port of the vehicle comprises receiving, from a monitoring device located in the vehicle via the wireless communication network, information related to one or more OBD codes obtained via the OBD port of the vehicle; 
Hauser [0140] to [0142] discusses a wireless network configured to couple client computers and their components with network.
Hauser [0003] discloses that using OBDs to derive first information data from sensors within the vehicle is known in the art.
Hauser [0003] discloses that monitoring diagnostics using an OBD through a diagnostic port is known in the art.
Hauser [0159] discloses OBD error codes.
receiving, from the vehicle via the wireless communication network, information related to one or more non-OBD codes comprises receiving, from the monitoring device located in the vehicle via the wireless communication network, information related to one or more non-OBD codes.
Hauser [0071] discloses temperature sensors that provide temperature data to a vehicle activity monitoring app on a user’s mobile device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Breed (U.S. Patent No. 7,103,460) discloses a method and system for diagnosing whether vehicular components are operating abnormally based on data obtained from sensors arranged on a vehicle.
Palmer (U.S. Patent No. 8,884,749) discloses a system of reporting vehicle telemetry to a vehicle operator or other users including a device that can interpret vehicle communications protocols and send diagnostic commands to the control modules.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.T.S./
Patent Examiner, Art Unit 3662                                      

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662